IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 318
                                :
APPOINTMENT TO THE DISCIPLINARY : DISCIPLINARY BOARD APPOINTMENT
BOARD OF PENNSYLVANIA           : DOCKET
                                :




                                       ORDER


PER CURIAM


         AND NOW, this 30th day of March, 2022, Joshua M. Bloom, Esquire, Allegheny

County, is hereby appointed as a member of the Disciplinary Board of Pennsylvania for

a term of six years, commencing April 1, 2022.